USCA11 Case: 20-12557      Date Filed: 12/15/2021   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12557
                   Non-Argument Calendar
                   ____________________

JAMES LAMAR STRICKLAND,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:19-cv-00002-RH-MAF
                   ____________________
USCA11 Case: 20-12557         Date Filed: 12/15/2021    Page: 2 of 9




2                      Opinion of the Court                 20-12557


Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        James Lamar Strickland was convicted of armed robbery in
Florida state court and sentenced to life in prison. After exhausting
his state postconviction remedies, Strickland filed a habeas petition.
The district court denied the petition, and we affirm.
                                  I
                                  A
        On January 16, 2011, two Florida State University stu-
dents—Emiloina Pantner and Todd Laycock—were robbed at gun-
point on their way home from a bar in Tallahassee. According to
their testimony, they were walking to Pantner’s car when an older,
mustachioed white male wearing a hooded sweatshirt pulled up
next to them in a green Ford Ranger pick-up truck. They testified
that when the truck stopped, they were about an arm’s length away
from the passenger-side window and had a good view of the man
inside the truck.
       The driver turned on the truck’s dome light, told the stu-
dents that he lived out of his truck, and asked them for gas money.
The students told him that they didn’t have any money, but the
driver persisted, offering to sell them pornographic material. The
students again declined. After being turned down twice, the driver
stated: “[W]ell what if I show you a gun now.” The driver then
pulled out a gun, which prompted the students to fork over
USCA11 Case: 20-12557         Date Filed: 12/15/2021     Page: 3 of 9




20-12557                Opinion of the Court                         3

whatever cash they had on them—a total of $11. The driver took
their money, told the students to walk away, and drove off.
       As soon as the robber left, the students found a university
police officer, who called the Tallahassee police. Once Tallahassee
police arrived, the students recounted what had happened and de-
scribed the robber. One of the students—Laycock—informed po-
lice that he had been able to identify the first three letters of the
license plate: “BJM.” Laycock also told the officer that it was a Flor-
ida plate, but later said he hadn’t been sure about that fact. Neither
student noticed any other distinguishing features of the truck.
       Strickland was a resident of Cairo, Georgia, which is about
30 miles from Tallahassee near the Florida/Georgia line. He drove
a green Ford Ranger carrying a Georgia license plate that began
“BJM” and that had been in an accident that had not been repaired.
Using the information the students provided and a database con-
taining Georgia and Florida license plates, the investigator identi-
fied Strickland as a suspect. Moreover, the investigator was able to
determine that Strickland had been in Tallahassee when the crime
occurred. Despite all of that information, the investigator testified
that he did not go to Strickland’s address or attempt to search his
truck. The jury heard testimony that—due to a decision not to
search the truck—the police never found a gun, hooded sweatshirt,
or pornographic material connected to Strickland.
       About a week after the robbery, police showed the students
a photographic lineup of four suspects, which was compiled from
the information the students provided and the investigation that
USCA11 Case: 20-12557         Date Filed: 12/15/2021     Page: 4 of 9




4                       Opinion of the Court                 20-12557

followed. Pantner was able to narrow the selection to two peo-
ple—in positions three and four of the lineup—but couldn’t state
with absolute certainty which one was the robber. Laycock was
able to positively identify the suspect in position four as the robber.
That suspect was Strickland, and Laycock identified him again at
trial.
       On that information, the jury found Strickland guilty of
armed robbery with actual possession of a firearm. As a prison re-
leasee reoffender, see Fla. Stat. § 775.082, the state court sentenced
Strickland to life in prison.
       Here’s what the jury didn’t hear: The day after the Tallahas-
see robbery, on January 17, 2011, Strickland had been arrested for
an unrelated theft. When he was arrested, his truck was im-
pounded and searched. An inventory of the search included a
handful of random items—a Christmas tree, a weed eater, and
other sundries—but it didn’t include a hooded sweatshirt, gun, or
pornographic material. For whatever reason, although the officer
investigating the January 16th robbery in Tallahassee was aware of
the January 17th arrest and that Strickland’s truck had been im-
pounded as a result, he was under the impression that the truck had
not been searched.
       Strickland had the same defense counsel for both criminal
cases. But the attorney took at face value the investigator’s report
for the January 16th robbery, which stated that the truck was not
searched in relation to the January 17th theft charge—the attorney
didn’t cross reference the two cases. Instead, because Strickland
USCA11 Case: 20-12557         Date Filed: 12/15/2021    Page: 5 of 9




20-12557               Opinion of the Court                         5

intended to enter a guilty plea on the theft charge, and because he
was going to trial on the higher stakes robbery charge, the attorney
focused his attention on the robbery case. In so doing, he ignored
a material fact—it wasn’t police incompetence that failed to un-
cover the pornographic material, hooded sweatshirt, or gun from
Strickland’s truck; instead, police had failed to uncover those items
because they weren’t in the truck when the police searched it.
       So, turning back to the trial for the January 16th robbery, the
jury received false testimony that the truck had never been
searched. They were left with the impression that the incriminat-
ing items were never found due to a failure to search; not that the
truck actually was searched but that the search was fruitless.
                                  B
       Strickland appealed his conviction for the January 16th rob-
bery in state court, and it was affirmed without an opinion. Strick-
land v. State, 128 So.3d 803 (Fla. Dist. Ct. App. 2013). He then
sought postconviction relief in Florida, pursuant to Florida Rule of
Criminal Procedure 3.850. He asserted that he had received inef-
fective assistance of counsel and that the prosecution had commit-
ted a Brady violation by withholding exculpatory evidence. See
Brady v. Maryland, 373 U.S. 83 (1963). The state court denied him
postconviction relief, which was affirmed on appeal. Strickland v.
State, 258 So.3d 387 (Fla. Dist. Ct. App. 2018).
      Having exhausted his state postconviction remedies, Strick-
land brought a federal habeas petition under 28 U.S.C. § 2254. A
USCA11 Case: 20-12557                 Date Filed: 12/15/2021          Page: 6 of 9




6                              Opinion of the Court                        20-12557

magistrate judge recommended that his petition be denied and the
district court adopted that recommendation. But the district court
granted a certificate of appealability on the following question:
        [W]hether the petitioner is entitled to relief based on
        his attorney’s ineffective assistance of counsel as to,
        or the state’s failure to disclose, that the petitioner’s
        truck was searched the day after the robbery at issue
        and no hoodie, pornography, or gun was found.

Strickland timely appeals the district court’s habeas denial on those
grounds.1

                                           II

       Under the Antiterrorism and Effective Death Penalty Act of
1996, “an application for a writ of habeas corpus pursuant to the
judgment of a state court shall not be granted by a federal court
unless the decision is ‘contrary to’ or is an ‘unreasonable applica-
tion of’ ‘clearly established’ Supreme Court precedent.” Hall v.
Head, 310 F.3d 683, 690 (11th Cir. 2002) (emphasis omitted) (quot-
ing Williams v. Taylor, 529 U.S. 362, 391 (2000)); see also 28 U.S.C.




1 Strickland also asserts a   Brady violation with respect to the investigator’s fail-
ure to preserve the list of vehicles created based on Laycock’s partial license
plate identification. But we don’t consider that argument because our “review
is limited to the issues specified in the COA.” Murray v. United States, 145 F.3d
1249, 1251 (11th Cir. 1998) (per curiam).
USCA11 Case: 20-12557            Date Filed: 12/15/2021         Page: 7 of 9




20-12557                  Opinion of the Court                               7

§ 2254(d). 2That “standard is intentionally difficult to meet.”
Woods v. Donald, 575 U.S. 312, 316 (2015) (per curiam) (quotation
marks omitted).
       Strickland challenges his state conviction on the grounds ei-
ther that he received ineffective assistance of counsel or that the
prosecution committed a Brady violation—both of which arise
from the same basic premise: The jury was misinformed as to
whether police actually searched Strickland’s truck. Instead, the
jury heard testimony that police never found any of the incriminat-
ing items because they didn’t look for them, not because they
weren’t in his truck when police searched it.
       We need not delve into the substance of Brady violations or
ineffective-assistance claims. Any way we slice it—even if Strick-
land is right that his state trial was constitutionally defective—he
wasn’t prejudiced by that defect. 3 Put simply, there isn’t a


2 “The district court’s determination of whether the state court decision was
reasonable . . . is subject to de novo review.” Hall, 310 F.3d at 690.
3 For both Brady violations and ineffective-assistance claims, a habeas peti-
tioner must establish that he was prejudiced by the state court’s error. See
Strickland v. Washington, 466 U.S. 668, 687 (1984) (ineffective assistance of
counsel); Strickler v. Greene, 527 U.S. 263, 282 (1999) (Brady violation). And
the prejudice inquiry is the same for both: Whether there is a reasonable prob-
ability—“a probability sufficient to undermine confidence in the outcome”—
that the result of the proceeding would have been different but for the defect.
United States v. Bagley, 473 U.S. 667, 681–82 (1985) (opinion of Blackmun, J.)
(adopting the Strickland prejudice standard for Brady violations); see also id.
at 685 (White, J., concurring in the judgment and concurring in part) (same).
USCA11 Case: 20-12557         Date Filed: 12/15/2021      Page: 8 of 9




8                       Opinion of the Court                  20-12557

reasonable probability that the result of his trial would have been
different but for the error that Strickland contends infected his trial.
See Strickland v. Washington, 466 U.S. 668, 694 (1984).
        The state postconviction court determined that because
“the defense [was] able to argue . . . lack of evidence as well as po-
lice incompetence,” and because the January 17th arrest occurred
“approximately 34 hours” after the January 16th robbery—giving
Strickland time to “remove[]” the incriminating items before the
search took place—any error that led to the jury being misinformed
“ha[d] no effect at all” on the outcome of the case. That determi-
nation is a mixed question of fact and law, Strickland, 466 U.S. at
698, subject to AEDPA’s reasonableness standard, Harrington v.
Richter, 562 U.S. 86, 111–13 (2011).
       Accordingly, we may reverse only if the state court’s preju-
dice determination was “unreasonable.” Id. (reversing a grant of
habeas relief in part because “[i]t would not have been unreasona-
ble for the California Supreme Court to conclude [petitioner’s] ev-
idence of prejudice fell short of [Strickland’s] standard”). The dis-
trict court held that “[u]nder the deferential standard applicable”
here, the state court’s prejudice “conclusion [was] not ‘contrary to’
and did not involve ‘an unreasonable application of’ clearly estab-
lished federal law.” We agree.
      The jury heard ample evidence supporting Strickland’s guilt.
For example, it heard: (1) eyewitness testimony from one of the
victims identifying Strickland as the robber; (2) testimony from the
other victim describing Strickland’s physical appearance, and
USCA11 Case: 20-12557        Date Filed: 12/15/2021     Page: 9 of 9




20-12557               Opinion of the Court                        9

asserting that he had been able to identify Strickland as one of two
possible suspects when he viewed a photographic line-up of possi-
ble suspects; (3) eyewitness testimony that the robber was driving
a green Ford Ranger with a license plate bearing the same first
three letters as the license plate on Strickland’s green Ford Ranger;
and (4) testimony that Strickland, who lived in Georgia, was in Tal-
lahassee on the night of the robbery.
       Moreover, the jury heard testimony that the prosecutors
had failed to uncover the gun, pornographic material, or hooded
sweatshirt that were allegedly involved in the robbery—and it con-
victed Strickland anyway. It’s unlikely that the jury’s determina-
tion—in light of all of the facts listed above weighing in favor of
Strickland’s guilt—would have been different had it been informed
that, more than simply not finding the incriminating items, the po-
lice had searched for and still not found them. And that’s especially
so given the roughly 34 hours that elapsed between the robbery
and the search—ample time for Strickland to have moved the in-
criminating items out of his truck.
       At a minimum, the state court’s prejudice determination—
that the search evidence wouldn’t have made a difference—wasn’t
“an unreasonable application of clearly established federal law.”
Williams, 529 U.S. at 404–05 (cleaned up).
      AFFIRMED.